     Case 2:20-cv-04235-GW-E Document 13 Filed 06/04/20 Page 1 of 3 Page ID #:52



 1   Ashley M. Simonsen (Bar No 275203)
     COVINGTON & BURLING LLP
 2   1999 Avenue of the Stars
 3   Los Angeles, California 90067-4643
     Telephone: (424) 332-4800
 4   Facsimile: (424) 332-4749
     Email: asimonsen@cov.com
 5
     Counsel for City National Bank
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10    BRUNNER ACCOUNTING GROUP,                                   Civil Case No.: 2:20-cv-04235-GW-E

11           Plaintiff,
                                                                  JOINT STIPULATION RE: EXTENSION
12                                                                OF TIME FOR DEFENDANT CITY
             v.
                                                                  NATIONAL BANK TO RESPOND TO
13
      SVB FINANCIAL GROUP, et al.,                                PLAINTIFF’S COMPLAINT
14
             Defendants                                           Judge: Hon. George H. Wu
15                                                                Action filed: May 8, 2020

16

17          WHEREAS, Brunner Accounting Group (“Plaintiff”) filed the instant action (“Action”) on May

18   8, 2020 against, among other defendants, City National Bank;

19          WHEREAS, a summons to Defendant City National Bank was issued on June 3, 2020;

20          WHEREAS, Plaintiff has not served Defendant City National Bank with a summons and

21   complaint to date;

22          WHEREAS, on May 22, 2020, the plaintiff in Alliant CPA Group LLC v. Bank of America

23   Corp., 1:20-cv-02026-LMM (N.D. Ga.), filed a Motion for Transfer of Actions to the Northern District

24   of Georgia Pursuant to 28 U.S.C. § 1407 for a Coordinated and/or Consolidated Proceeding (the “MDL

25   Motion”);

26          WHEREAS, the MDL Motion seeks to include this Action in a proposed multidistrict litigation

27   entitled In re Paycheck Protection Program (“PPP”) Agent Fees Litigation, MDL No. 2950;

28          WHEREAS, briefing on the MDL Motion is currently ongoing;


      JOINT STIPULATION RE: EXTENSION OF TIME FOR DEFENDANT CITY NATIONAL BANK TO RESPOND TO PLAINTIFF’S COMPLAINT
     Case 2:20-cv-04235-GW-E Document 13 Filed 06/04/20 Page 2 of 3 Page ID #:53



 1          WHEREAS, the Judicial Panel on Multidistrict Litigation is not expected to hold a hearing on
 2   the MDL Motion until at least July 30, 2020;
 3          WHEREAS, the parties have discussed the issue of service in this Action;
 4          WHEREAS, Defendant City National Bank agrees to waive service of the summons and
 5   complaint in exchange for extending the time for Defendant to respond to the complaint to September 2,
 6   2020, which will promote judicial economy, avoid inconsistent rulings, and conserve the efforts and
 7   resources of both the parties and the Court while the parties address MDL-related issues; and
 8          WHEREAS, the Court has not yet set a discovery cut-off date, pretrial conference date, or trial
 9   date, and the parties have not previously requested any extensions.
10          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
11   undersigned parties, through their undersigned counsel, subject to the Court’s approval, that:
12          1.      Defendant City National Bank agrees to waive service of the summons and complaint
13   and is deemed to have been properly served as of June 4, 2020; and
14          2.      Defendant City National Bank shall have until September 2, 2020 to answer or respond to
15   Plaintiff’s complaint.
16
      DATED: June 4, 2020                                    /s/ Ashley M. Simonsen
17                                                           Ashley M. Simonsen (Bar No 275203)
18                                                           COVINGTON & BURLING LLP
                                                             1999 Avenue of the Stars
19                                                           Los Angeles, California 90067-4643
                                                             Telephone: (424) 332-4800
20                                                           Facsimile: (424) 332-4749
                                                             Email: asimonsen@cov.com
21

22                                                           Counsel for City National Bank

23    DATED: June 4, 2020                                    /s/ Michael E. Adler
                                                             Michael E. Adler (236115)
24                                                           GRAYLAW GROUP, INC.
                                                             26500 Agoura Road, #102-127
25
                                                             Calabasas, CA 91302
26                                                           Telephone: (818) 532-2833
                                                             Facsimile: (818) 532-2834
27                                                           meadler@graylawinc.com
28                                                           Harmeet K Dhillon (Bar No 207873)

                                                         2
     Case 2:20-cv-04235-GW-E Document 13 Filed 06/04/20 Page 3 of 3 Page ID #:54



 1                                              Nitoj P. Singh (Bar No 265005)
                                                DHILLON LAW GROUP INC.
 2                                              177 Post Street Suite 700
 3                                              San Francisco, CA 94108
                                                415-433-1700
 4                                              Fax: 415-520-6593
                                                Email: harmeet@dhillonlaw.com
 5                                              Email: nsingh@dhillonlaw.com
 6                                              Counsel for Plaintiff Brunner Accounting Group
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
